              Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    Jereme Warner                                   CIVIL ACTION NO:

                  v.

    Kaminsky Law LLC, and Anton Kaminsky Esq.
    66 Buck Rd Unit B, Southampton, PA 18966

.
                                      COMPLAINT

I.       INTRODUCTION

         1.      This is an action for damages brought by a consumer pursuant to the

Fair Debt Collection Practices Act, 15 U.S.C. §1692 (“FDCPA”).

         2.      FDCPA prohibits debt collectors from engaging in deceptive and

unfair practices in the collection of a consumer debt, found by the Congress to be

prevalent in the debt collection industry.

         3.      The purpose of the FDCPA is:

                  [T]o eliminate abusive debt collection practices by debt collectors, to

         insure that those debt collectors, to insure that those debt collectors who

         refrain from using abusive debt collection practices are not competitively

         disadvantaged, and to promote consistent State action to protect consumers

         against debt collection abuses. 15 U.S.C. § 1692(e).

         4.      Debt collector is further subject to strict liability for suing this

consumer to collect on a consumer debt, (“collection suit”), in a venue prohibited

                                                1
            Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 2 of 9




by the FDCPA, over 4000 miles away from his residence, and more than 4000

miles from the county in which the underlying contract was signed by the

consumer, in violation of 1692i.

       5.      Defendants are subject to strict liability for making false and

misleading statements, and threatening to take action, and actually attempting to

take action, against consumer, charging him with common law fraud count in

underlying state court litigation, which action could not have legally been taken on

a contractual dispute, as confirmed by the State Court dismissal with prejudice of

the Fraud count pursuant to Warner’s Preliminary Objections, at the very inception

of the case, now a final order. See Exhibit A.

II.    JURISDICTION

       6.      Subject matter jurisdiction of this Court arises under 15 U.S.C.

§1692k and 28 U.S.C. §1337.

       7.      Defendant regularly conducts business within the Eastern District of

Pennsylvania 28 U.S.C. §1391, and the filing of the state court suit, alleged to

violate the FDCPA, has occurred within the Eastern District of Pennsylvania.

III.   PARTIES and FDPCA COVERAGE

       8.      Plaintiff , Mr. Jereme Warner ( “consumer” or “Plaintiff” ) is an adult

individual who at all times relevant hereto resided in State of Arizona, Maricopa

County, (Phoenix). Mr. Warner is a FAA approved commercial pilot.


                                            2
           Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 3 of 9




      9.      Plaintiff is a “consumer” as that term is contemplated under the

FDCPA, 15 U.S.C. §1692 a (3), as the alleged debt sough to be collected from

consumer in this instance is stems from a sale of personal luxury watch item,

primarily for personal and household expenses.

      10.     Attorney Anton Kaminsky, Esq. (hereafter “ debt collector(s)”), is a

“debt collector” within the meaning of the FDCPA 15 U.S.C. §1692a (6), as he

regularly collect consumer debt on behalf of another, or has attempted to collect

debts on behalf of another on more than a “handful of occasions", as defined in the

relevant case authority.

      11.     A reasonable inference that state collection suit against Warner at

issue herein, is not the first time Defendants have attempted to collect consumer

debt and that they have done it on more occasions, is reasonably derived from plain

language of Defendants’ own description of his practice areas on their website,

which, in addition to the collection suit filed against Warner in Philadelphia CCP,

also widely includes the following : “ Need help enforcing an agreement”, as well

as: “ Kaminsky Law represents and advises several multi-million dollar businesses

as outside general counsel. He also works with small businesses to resolve their

intellectual property disputes, obtain specific performance for purchases of

commercial real estate, and resolve employee and vendor disputes for multi-

million dollar Philadelphia based corporations”. See Exhibit A.


                                           3
              Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 4 of 9




          12.    Defendant Kaminsky Law LLC, is subject to liability as a “debt

  collector” under the meaning of FDCPA via respondent superior doctrine, due to

  engaging, via its agents or employees in regular debt collection activities, as

  described in previous paragraph herein, and is upon belief a type of limited liability

  corporation, or a similar business entity.

  IV.     STATEMENT OF CLAIM

        13.      Defendants filed a lawsuit in Philadelphia Court of Common Pleas, on

behalf of Creditor Opulent Watches, or around December of 2020 naming a sole

Defendant, Plaintiff herein, Mr. Warner, docketed as OPULENT WATCHES LLC

VS WARNER 201200676, (“collection suit”).

        14.      Pleadings in the collection suit and other materials are hereby

incorporated by reference, and they allege existence of a written agreement between

the parties, and attach the agreement to the complaint, claiming damages in

connection with a sale of a personal watch luxury item. See copy of the collection suit

Complaint attached as Exhibit B hereto.

        15.      When the suit was filed, Warner resided in Phonex, AZ, and the

Defendants acknowledges that by serving Warner in AZ.

        16.      Collection suit also acknowledges the fact that Warner entered into an

online agreement from AZ, where he accepted Opulent’s Terms and Conditions and




                                               4
             Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 5 of 9




Opulent in turn sent the item at issue in collection suit to Warner’s apartment in

Phoenix.

                                 VIOLATION OF 1692 i

           17.    Section 1692i governs venue of actions brought by debt collectors. It

  provides, in re

                 (a) Any debt collector who brings any legal action on a debt against a

           consumer shall ‒

                      (1) in the case of an action not described in paragraph (1) [paragraph

           (1) concerns actions involving an interest in real estate], bring such action

           only in the judicial district or similar legal entity ‒

                     (A) in which such consumer signed the contract sued upon; or

                     (B) in which such consumer resides at the commencement of the

           action.

           18.    The parties agree that the underlying debt collection action was not an

  action seeking to enforce an interest in real property as described in § 1692i(a)(1).

           19.    This provision was adopted by Congress to address “the problem of

  forum abuse, an unfair practice in which debt collectors file suit against consumers

  in courts which are so distant or inconvenient that consumers are unable to appear,

  hence permitting the debt collector to obtain a default judgment.” Hess v. Cohen &




                                                 5
            Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 6 of 9




  Slamowitz, LLP, 637 F.3d 117, 120 (2d Cir. 2011) (quoting S.Rep. No. 95-382, at

  5 (1977)) (internal quotation marks omitted).

         20.    It is also well settled law in this circuit that:” Considering the

  congressional purpose in enacting the venue provision, a venue forum selection

  clause, cannot supersede the FDCPA. See Hess, 637 F.3d at 120. See also Dixon v.

  Law Office of J. Scott Watson, E.D of Pennsylvania, 2:17-cv-05236-HB.

      21.       Defendants were cautioned to withdraw the collection suit against

Warner in Philadelphia County, however they refused, as such their conduct is

premediated, intentional.

                      VIOLATION OF SECTION 1692 (e)

      22.       The collection suit was filed charging Warner with among other

causes of action, with Fraud and Unjust Enrichment.

      23.       Despite Defendants own allegation of a written agreement between

the parties to the collection suit, and production of the document that is the

agreement, incredibly, Defendant debt collector chose not to include Breach of

Contract Count, and instead charges Warner with Common Law Fraud, Unjust

Enrichment and Conversion. Id.

      24.       Although pursuant to Warner’s Motion to Reconsider ruling on his

Preliminary Objections, Philadelphia Court agreed in dismissing both the Fraud




                                              6
            Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 7 of 9




Count and the Unjust Enrichment Count against Warner, granting Warner’s demurrer.

See Exhibit C.

      25.        State Court’s early dismissal with prejudice of Fraud and Unjust

Enrichment Counts of a collection suit against Warner validates his claim that the

debt collector attempted to take action that could not legally be taken against him in

violation of 1692e (5) as well as 1692 (e)(10), use of false or misleading statements.

      26.        Defendants’ conduct was willful, premediated and purposeful, in

filing a collection suit in a distant forum prohibited by the FDCPA, and drafting such

lawsuit to contain clearly punitive tort counts (Fraud), which are unsupported in law

or fact, in order to intimidate and unduly coerce a consumer to pay their client

Opulent, on a claim that is at best a breach of contract action only.

      27.        Defendants’ conduct in filing and maintaining (or attempting to

maintain),a collection suit against Warner in a self serving venue prohibited by the

FDCPA, charging causes of action such as Fraud, which should have never been

charged, is that much more outrageous, because the item sold to Plaintiff was

determined to be counterfeit goods, by the makers of the watch, and upon exanimated

seized as such pursuant to The Trademark Counterfeiting Act also amends the

Lanham Act, which reads in pertinent part:(d)(l)(A) In case of a civil action arising

under section 32(l)(a) of this Act (15 U.S.C. § 1114) ...with respect to a violation that

consists of using a counterfeit mark in connection with the sale, offering for sale, or


                                             7
             Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 8 of 9




distribution of goods or services, the court may, upon ex parte application, grant an

order under subsection (a) of this section pursuan to this subsection providing for the

seizure of goods and counterfeit marks involved in such violation and the means of

making such marks, and records documenting the manufacture, sale, or receipt of

things involved in such violation. See Exhibit D.

       28.       As a proximate result of Defendants’ conduct suffered and continues

to suffer damages, consisting of emotional distress, out of pocket defense of the case,

loss of billable flight hours and more the full extent of which is yet to be determined.

         WHEREFORE, Plaintiff, Jereme Warner, demands judgment against the

  Defendants individually and jointly and severally for:

                 (a)     Statutory Damages;

                 (b)     Attorney’s fees and costs; and

                 (c)      Actual damages

                 (d)     Such other and further relief as the Court shall deem just and

  proper.

  V.     DEMAND FOR JURY TRIAL

         Plaintiff demands a trial by jury as to all issues so triable.

                                                         Respectfully submitted:




                                                     8
          Case 2:21-cv-02104-JMY Document 1 Filed 05/07/21 Page 9 of 9




Date: 05/03/2021                             /s/Predrag Filipovic,Esq. (312568)
                                           Attorney for Plaintiff
                                           PREDRAG FILIPOVIC
                                           1635 Market St. Ste 1620
                                           Philadelphia, PA 19103


Enclosures: Exhibit A, B, C, D.




                                       9
